DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response and amendment of 8/19/22 is entered.
Claims 28-31, 35, and 37-42 are amended.
Claims 43-46 are newly presented.
Claims 28-46 are pending and considered herein.

Specification
	In light of the amendment, the objection to the specification is withdrawn.

Drawings
	In light of the amendment, the objection to the drawings, is withdrawn.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is again advised that should claim 28 be found allowable, claims 30, 31, 32, 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 30 differentiates itself from Claim 28, in that the cells expressing the IDS precursor are transduced with an rAAV.  However, because the AAV of the base claim is required to be expressed from an expression cassette in an AAV, it is necessarily recombinant.  Further, this still does not alter the scope of the claimed IDS precursor claimed.  Claim 31 differentiates itself from Claim 28, by the expression of the IDS precursor being under the control of a CB7 promoter.  However, this does not alter the scope of the claimed IDS precursor.  Claim 32 differentiates itself from that of Claim 28 by requiring that the IDS be expressed from a cDNA encoding it.  However, such does not alter the scope of the claimed IDS.  Claim 37 differentiates itself from Claim 28 by requiring that the IDS be expressed from an AAV9 or AAVrh10 vector.  However, such does not alter the scope of the claimed IDS.  Thus, in each case, the method of making not altering the scope of the composition made, these claims have substantially the same scope.
Applicant is newly advised that should claim 28 be found allowable, claim 33 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, due to amendment. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 33 requires that PAGE analysis of the hIDS demonstrate that the hIDS produced is about 90 kDa.  However, Claim 28 requires that the hIDS is about 90 kDa to begin with.  Thus, the claims have substantially the same scope.
Applicant is newly advised that should claim 28 be found allowable, claim 34 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, due to amendment. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 34 requires the hIDS to have formylglycine, however, Claim 28 requires the same formylglycine.  Thus, the claims have substantially the same scope.
Applicant is newly advised that should claim 28 be found allowable, claim 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, due to amendment. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 35 requires the hIDs to be secreted at detectable levels.  However, the protein, being claimed, must have been so-secreted, and detectable, otherwise, there is no way to measure infringement.  Thus, these claims have substantially the same scope.
Applicant is newly advised that should claim 28 be found allowable, claim 38 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, due to amendment. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 38 requires the hIDS to be alpha-2,6-sialylated.  Such is required in Claim 28.  Thus, the claims have substantially the same scope.
Applicant is newly advised that should claim 28 be found allowable, claim 39 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, due to amendment. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 39 requires no detectable NeuGc, however Claim 28 requires the same.  Thus, the claims have substantially the same scope.
Applicant is newly advised that should claim 28 be found allowable, claim 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, due to amendment. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 39 requires no detectable alpha-gal antigen, however Claim 28 requires the same.  Thus, the claims have substantially the same scope.

Applicant is advised that should claim 28 be found allowable, claims 44-46 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claims 44-46 depend from Claim 28, and repeat various sets/subsets of the limitations in Claim 28.  However, Claim 28, already having these limitations, means that Claim 28 has substantially the same scope as that of each of Claims 44-46.
Response to Argument – Double Patenting Warnings
Applicant’s argument of 8/19/22 has been considered but is not found persuasive.
Applicant argues that Claim 28 has been amended to recite several limitations (pp. 8-9, paragraph bridging).
Such is not persuasive.  The limiting of the scope of the broad claim (Claim 28), does not alter that the depending claims are of the same scope, unless the broad claim actually narrows the scope to not include embodiments found in the depending claims (which necessarily would result in a rejection for being outside the scope of the claim from it depends).  Here, the amendment does not change anything with regard to double patenting for substantially the same scope.
	Applicant argues that Claim 30 has been amendment to recite a recombinant AAV, Cliam 31 is amended to a CB7 controls expression of the hIDS, and Claim 37 is amended to recite the serotype of AAV (p. 9, paragraph 2).
	Such is not persuasive.  These do not alter the structure of the hIDS which is claimed.  Applicant has not claimed a process, but the product.  Such does not limit the product to how it was made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28, 30-40, and 44-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniele, et al. (2002) “Uptake of recombinant iduronate-2-sulfatase into neuronal and glial cells in vitro”, Biochimica et Biophysica Acta, 1588: 203-209, due to amendment.
Claim 28: Daniele teaches making hIDS by way of vector, in human glial and neuronal cells (e.g., p. 206, col. 2, section 3.5).  Further the neuronal cells, SK-N-BE, are from a human neuroblastoma, and the C6 glial cells are from a human glioma.  Also, Daniele teaches the precursor forms made are 90 and 76 kDa, while mannose-6-phosphorylated, and when subsequently taken up by the cell is then further processed in the new cell to 45 and 42 kDa mature forms (p. 203, paragraph bridging columns).  With regard to the other characteristics, it is assumed the formylglycine, sailation, non-detectable NeuGc, lack of detectable alpha-Gal antigen, and tyrosine sulfation, is present.  Such is because the cell types match, being neuronal and glial cells.
Claim 30: similar to the DP warning, SUPRA, the structure of the vector delivering the gene encoding protein, does not alter the structure of the protein made, and thus, the present claim is anticipated.
Claim 31: similar to the DP warning, SUPRA, the structure of the protein made, is not altered by the promoter used to express the RNA encoding the protein, and thus, the present claim is anticipated.
Claim 32: the protein was made from the cDNA (e.g., p. 204, section 2.3).  However, similar to the DP warning, SUPRA, the DNA used to encode the RNA does not alter the structure of the protein made.  And thus, the present claim is anticipated.
Claims 33-35: similar to the DP warning, SUPRA, these claims are to limitations already found in Claim 28, and thus, the claims are anticipated.
Claims 36: as taught in the specification by Applicant, SEQ ID NO: 1 is the wild type human sequence, and thus, absent reasons to believe otherwise, the same is present in Daniele.  Further, the various characteristics are taught by Applicant to develop from the production of the same enzyme in neuronal and glial cells.  Thus, Absent reason to believe otherwise, the structure is met. 
Claim 37: the vector is not shown on the record, nor in the art, to alter the structure of the encoded protein produced, and thus, absent reason to believe otherwise, the structure is the same.
Claims 38-40, and 44-46: similar to the DP warning, SUPRA, these claims are to limitations already found in Claim 28, and thus, the claims are anticipated.
Response to Argument – 102, Daniele
Applicant’s argument of 8/19/22 has been considered but is not found persuasive.
Applicant argues that Daniele discloses adenovirus vectors, not the use of AAV (pp. 9-10, paragraph bridging).
Such is not persuasive.  The characteristic size is attained, and it is discussed how mannose-6-phosphate is added, and it is then secreted and another cell takes it up, and processes it (e.g, p. 203, paragraph bridging columns).  Daniele is not required to disclose each and every characteristic claimed, and Applicant has not claimed the process, but the product made.  If such is the case, it is up to Applicant to demonstrate what is different in the structure disclosed by Daniele, because the office does not the facilities to determine if it is different.
Applicant argues that Daniele uses an adenovirus vector, while the claim utilizes an AAV vector (pp. 9-10, paragraph bridging).
Such is not persuasive.  There is no evidence in the art, nor in Applicant’s disclosure or argument, that the vector type alters any of the characteristics of the transgene-produced IDS structure, particularly where it comes to adenovirus versus adenoassociated virus.
Applicant argues that different vectors have distinct tropism for cell types and AAV vectors have tropism for CNS, including neurons and glial cells, further arguing that the route of administration, age of animal, species of animal, dosage and promoter included, affect the system (Id.).
Such is not persuasive.  Daniele’s vectors clearly transfected the cells, the protein was made, and secreted.  There is no evidence that any of these variables affect the structure such the protein is not made in the same structure.
Applicant quotes Daniele for the proposition that the precursor formed in the SK-N-BE and C6, was not successfully immunoprecipitated, and that this means it contained some differences with respect to the precursor found in Bosc 23 kidney cell line expression (Id.).
Such is not persuasive.  Applicant has claimed the form made in a neuronal or glial cell, not a kidney cell.  As such, there is no reason to believe it would be made the same in a kidney cell.
Applicant argues that the C6 glial cell line is a rat cell line, not human, and further, that Daniele does not disclose that the human IDS produced meets the requirements of the present claims (pp. 10-11, paragraph bridging).
Such is not persuasive.  There is no evidence that the rat cells produce a distinct form hIDS, and thus, having been produced and successful in delivery to the other cells, demonstrates it has the claimed form.  Absent reason to believe otherwise, the structure is present.
Applicant agues, with respect to Claim 35, Daniele discloses that immunoprecipitation was not successful, and thus, it is not secreted at detectable levels (p. 11, paragraph 2).
Such is not persuasive.  Just because it was not detectable by their immunoprecipitation method does not mean other methods would not be successful.  In fact, it was detected, by its activity in other cells.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 and 30-42 remain, and Claims 44-46 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trials Government Identifier: NCT00920647, retrieved at A Safety and Dose Ranging Study of Idursulfase (Intrathecal) Administration Via an Intrathecal Drug Delivery Device in Pediatric Patients With Hunter Syndrome Who Have Central Nervous System Involvement and Are Receiving Treatment With Elaprase® - Full Text View - ClinicalTrials.gov, by Takeda (Shire), first posted 6/15/2009, results first posted 5/16/2014, 11 pages as printed, as further evidenced by Chung, et al. (2014) “A biochemical and physicochemical comparison of two recombinant enzymes used for enzyme replacement therapies of hunter syndrome”, Glycoconjugate Journal, 31(4): 309-15, as necessitated by amendment.
Claims 28 and 40: The reference teaches the intrathecal administration of Idursulfase (human iduronate-2-sulfatase), to patients, every 28 days, for 6 months (page 4).  Idursulfase is normal human IDS produced in a human cell line, and thus, has the normal glycosylations.  Thus, the compositions were so-present, and administered, treating the hunter syndrome.  With regard to elements (a)-(g), “about 90 kDa” is anticipated by “about 70 kDa” (Applicant’s specification, paragraph 25), without evidence that the Artisan did not consider them to have overlapping size range; Chung demonstrates the formylglycine is present in portion of the enzymes (e.g., ABSTRACT), the M6P and sialic acid content was not significantly different (e.g., Id.), while specific addressing is not provided it does appear that there is tyrosine sulfation (e.g., Discussion, paragraphs 2-3), and M6P is present (e.g., ABSTRACT).  Given that the enzyme works and is internalized, it is necessarily true that the function is present in at least a subset of the proteins of Government Trial.  Given that the function is present, and there exists of evidence of the same structures, but no evidence of the absence of anticipating structures, it is left to Applicant to demonstrate what is missing or that it does not work.  With regard to the vector utilized, a vector simply delivers the transgene to be expressed, and there is no evidence of record, or reason to believe, that the vector would alter the structure of the encoded protein which is made by the cell(s).  Thus, given that Applicant claims the protein, not the method of making, it is still anticipated.
Claims 36: as taught in the specification by Applicant, SEQ ID NO: 1 is the wild type human sequence, and thus, absent reasons to believe otherwise, the same is present in Government Trials. I.e., there is no evidence they modified the sequence.
Claim 42: there was at least one dose administered, and thus, it comprises a single dose.
Claims 30-35, 37-40, and 44-46: for similar reasons as given in the claims double-patenting warning over Claim 28, these claims are anticipated for the same reasons as Claim 28. I.e., the claims limitations are of similar scope as Claim 28.
Response to Argument – 102, Government Trials
Applicant argues that they have amended the base claim to the various elements (a)-(g) (p. 11, last paragraph).
Such is not persuasive.  With regard to 90 kDa, Applicant claims “about 90 kDa”.  There is nothing of record that “about 90 kDa” does not embrace “about 76 kDa”, as stated by Applicant regarding Government Trials, in paragraph 25 of the specification.  Further, while Elaprase may not be the highest level of the various elements, it is clear that a percentage of the human iduronate-2-sulfatase produced which makes up Elaprase, contain the various elements required (e.g., (Chung, et al. (2014) “A biochemical and physicochemical comparison of two recombinant enzymes used for enzyme replacement therapies of hunter syndrome”, Glycoconjugate Journal, 31(4): 309-15, e.g., ABSTRACT). As argued in the body of the rejection now, the elements appear to be present, the function appears to be present, and thus, it is evident that at least a portion of Government Trials is anticipating, without evidence to the contrary.
Applicant argues Clinical Trials teaches formulation for spinal administration, and Applicant does not use intrathecal administration (p. 12, paragraph 1).
Such is not persuasive.  Applicant’s claim does not exclude intrathecal administration, Applicant has now shown how the formulation is distinct in structure, and the specification specifically teaches intrathecal administration, which IS written description support for the scope of what is presently claimed (SPECIFICATION, paragraph 20).  Thus, not only is the structure the same, but the same administration is actually claimed.
Applicant argues that Elaprase is has distinct characteristics in the composition (p. 12 paragraph 2-p. 13, paragraph 1).
Such is not persuasive.  Applicant argues that there exist some structural differences, but each enzyme, necessarily, from the same argument, may or may not meet the claimed enzyme structure claimed.  To wit, any particular enzyme in the mixture may still have the exact same characteristics as claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-39 are, and Claims 40 and 44-46 are newly rejected under 35 U.S.C. 101 because the claimed invention is directed to a composition that exists in nature, without significantly more, due to amendment. The claim(s) recite(s) recombinant human IDS enzymes, produced recombinantly, and have specific PAGE-determined size, or various modifications, and at detectable levels, and/or mutants from wild type, or wild-type enzyme. This judicial exception is not integrated into a practical application because the enzyme exists in nature in the body and brain, either in natural form, or mutants which cause the MPSII diseases. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the compositions claimed do not have significantly more which produce a distinct property from that which exists in nature, which produces the same precursors.
Response to Argument – Judicial Exception
Applicant’s argument of 8/19/22 has been considered but is not found persuasive.
Applicant argues they placed limitations (a)-(g) into Claim 28 (p. 13, penultimate paragraph).
Such is not persuasive. It does not change the fact that these same structures are made in human neurons and human glial cells, and Applicant’s claim does not alter the properties of the same structure made.
Applicant argues Claim 40 was not rejected under 101 (p. 13, last paragraph).
Such is not persuasive. Applicants amendment was not incorporated into the broad claim. And new Claim 40 is also the same scope, as the protein is being claimed, not the method of making.  However, it is noted that the scope is also objected to for DP warning, thus it must also be rejected if the base claim is rejected.


Claims free of the art
Claim 43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 43 is free of the art.  At the time of invention, it was questioned in the art whether the ICV administration was warranted for hIDS, given the invasive nature and possible negative effects of such administration, rather than simple intrathecal administration: “While the disadvantages of ICV administration (invasiveness, need for special neurosurgical skills) are readily apparent, it is not clear whether the benefits are to be expected when administering a drug, especially a large protein, into the ICV space versus the IT space at the midthoracic region.” (Callas, et al. (2012) “CNS Penetration of Intrathecal-Lumber Indursulfase in the Monkey, Dog and Mouse: Implications for Neurological Outcomes of Lysosomal Storage Disorder”, PLoS One, 7(1): article e30341, 13 pages, p. 2, paragraph 1).  Given the same, the Examiner believes the Artisan would have been motivated to use other methods than ICV administration for such administrations.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633